                                          Case 5:17-cv-07070-LHK Document 78 Filed 02/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     KYLE BRITTON,                                      Case No. 17-CV-07070-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER CONTINUING DEADLINE TO
                                                                                            FILE STIPULATION OF DISMISSAL
                                  14             v.                                         OR JOINT SETTLEMENT STATUS
                                                                                            UPDATE
                                  15     ABC LEGAL SERVICES, INC., et al.,
                                                                                            Re: Dkt. No. 76
                                  16                    Defendants.

                                  17

                                  18          The Court hereby CONTINUES the deadline for the parties to either file a stipulation of

                                  19   dismissal or a joint settlement status update to March 1, 2019. The case schedule remains as set.

                                  20   IT IS SO ORDERED.

                                  21   Dated: February 21, 2019

                                  22                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27
                                                                                        1
                                  28   Case No. 17-CV-07070-LHK
                                       ORDER CONTINUING DEADLINE TO FILE STIPULATION OF DISMISSAL OR JOINT SETTLEMENT
                                       STATUS UPDATE
